Citation Nr: 1732201	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan that, in pertinent part, denied service connection for bilateral hearing loss. 

This appeal has previously been before the Board, most recently in September 2016, when, in pertinent part, it was remanded to obtain a VA examination and medical opinion.  The Board finds that its remand instructions have been substantially complied with, and will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A medical nexus does not exist between a current diagnosis of bilateral hearing loss and an in-service injury or event; bilateral hearing loss did not manifest within one year of separation of service; and continuity of symptomology since separation from service has not been established.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304,  3.306, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  During his Board hearing, the Veteran reported receiving a hearing test as part of a physical examination sometime in 1984, but he did not recall where he took the examination.  The Veteran, along with his representative, concluded that such records would no longer be available.  As such, the Board has determined it would be futile to attempt to obtain these records.  Lastly, the Veteran testified at a Board hearing.

The Veteran was also afforded multiple VA examinations in connection with his claim.  In the Board's September 2016 remand, it found the April 2010 and June 2016 VA examinations reported contradictory information and that a new examination was warranted to clarify examination findings.  A new VA examination and opinion were obtained addressing the impact of the June 2016 findings on the Veteran's claim for hearing loss.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

In September 2009, the Veteran filed a claim seeking service connection for bilateral hearing loss, which he believes is the result of military noise exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like sensorineural hearing loss, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels (dB). Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As an initial matter, the Board notes that there is some indication that the Veteran experienced hearing loss prior to enlistment and as such it could be considered a pre-existing condition.  Audiometric testing shows some degree of hearing loss prior to enlistment.  Additionally, it is unclear whether any hearing loss was documented upon enlistment, because the notes on the enlistment examination are illegible.  While the August 1974 audiometric testing indicates some degree of hearing loss prior to enlistment, it does not rise to the level of a disability under VA law.  Moreover, the claimed condition did not become manifest during service as subsequent audiometric testing indicates the Veteran experienced improved hearing while in service and upon discharge as compared to enlistment.  The Veteran is therefore found to have no pre-existing bilateral hearing loss disability and determined to be sound upon enlistment.  

Second, the Board acknowledges that the Veteran is currently diagnosed with a bilateral hearing loss disability, sensorineural hearing loss in the right ear and mixed hearing loss (a combination of sensorineural and conductive hearing loss) in the left ear.  Additionally, service treatment records indicate the Veteran experienced in-service noise exposure in August 1975.  The Veteran testified at his Board hearing that while in service he worked on the flight sweeper line and that he incurred in-service noise exposure when a jet engine exploded while he was working nearby.  The Veteran's statement and service treatment records are sufficient to establish the existence of an in-service incurrence of an injury.  As such, the remaining determination is whether the record demonstrates the nexus element of service connection.

Upon enlistment in service, the Veteran was given an examination and audiogram to evaluate his hearing.  As previously stated, the Veteran's enlistment examination contains medical officer notations, however they are illegible.  After the in-service noise exposure, the Veteran was given multiple audiograms to re-evaluate his hearing.  The Veteran's pure tone thresholds were measured as follows in decibels: 



RIGHT
LEFT

500
1000
2000
3000
4000
6000
500
1000
2000
3000
4000
6000
Aug 1974
15
15
5
30
10
35
20
15
5
30
15
35
Sept 1975
15
10
5
5
20
30
15
30
20
40
40
50
Aug 1976
15
10
20
20
25
25
15
15
15
20
15
30
Jan 1978
15
15
10
10
15
25
20
20
15
20
10
25

Service treatment records are essentially silent for complaints of ear problems or hearing trouble, other than minor references.  A January 1977 treatment note indicates decreased bilateral hearing associated with headaches, rhinorrhea, and a persistent cough.  The assessment was to rule out sinusitis and the Veteran was treated with a sinus series, nasal spray, and medication for the headaches.  Additionally, a May 1977 third party report indicates the Veteran was in a car accident and diagnosed with abrasions to the left ear and mild contusions.

The Veteran underwent a separation examination in March 1980.  The examination report shows that "don't know" was checked for hearing loss, and yes was checked for ear, nose, or throat (ENT) trouble.  However, the medical officer noted that the ENT notation referred to a tonsillectomy and otitis (middle ear infection).  The medical officer also noted that "hearing loss was identified in 1978 and was rechecked after the Veteran was removed from the hazardous area."  The Veteran's hearing was found to be within normal limits.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
20
20
LEFT
20
10
5
20
10
30

After separation from service, the record is silent for any reports as to the Veteran's hearing acuity until February 1993, when a private ENT evaluation indicates that the Veteran demonstrated "a marked amount of hearing loss in the left ear of 30-50 dB."  The Veteran was diagnosed with chronic otitis and tympanic membrane perforation.  During the evaluation, the Veteran reported that his hearing loss increased over the previous three to four years.  Additionally, the Veteran reported a childhood history of recurrent otitis and bilateral vent tube placement in 1990.  A February 1993 CT scan indicated an impression of left otomastoiditis with retraction of the left tympanic membrane.  A corresponding private audiogram appears in the record.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review and interpret them as the finder of fact. Kelly v. Brown, 7 Vet. App. 471 (1995) (finding that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance).  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
/
15
LEFT
40
40
25
/
65

In March 1993, the Veteran was diagnosed with conductive hearing loss and underwent a tympanomastoidectomy.  By May 1994, a private ENT evaluation showed the Veteran was assessed with a marked improvement in hearing.  The evaluation notes the right ear appeared normal.  Additionally, an audiogram was noted to show "complete closure of his hearing loss with bilateral high frequency sensorineural hearing loss."  A corresponding private audiogram in graphical form appears in the record.  The Board again reviewed the graphical findings of the audiological report and determined that the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
/
15
LEFT
35
30
40
/
65

The Veteran returned for an ENT evaluation in February 1995.   Dr. Pfennig noted the Veteran was working as a dispatcher and using the phone on his left ear.  The evaluation also notes a recent diagnosis of serous otitis media on the right ear.  Additionally, an audiogram was noted to show "mild high frequency conductive loss on the left and very minimal type C curves bilaterally."  A corresponding private audiogram in graphical form appears in the record.  The Board again reviewed the graphical findings of the audiological report and determined that the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
/
20
LEFT
30
20
20
/
50

In November 1997, the Veteran returned for an ENT evaluation.  At this time the evaluation noted a history of chronic otomastoiditis and cholesteatoma with surgery in 1993 that achieved complete closure of his air bone gap and correction of his conductive hearing loss.  Upon examination, Dr. Pfennig noted that the Veteran's left ear showed a Wehr's prosthesis that had extruded through his retracted tympanic membrane and a perforation around that.  The right ear showed evidence of serous middle ear effusion.  Additionally, an audiogram showed complete conductive hearing loss.  A corresponding private audiogram in graphical form appears in the record.  The Board again reviewed the graphical findings of the audiological report and determined that the Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
/
30
LEFT
40
70
55
/
55

The next treatment of record occurred in October 2003 during an ENT evaluation.  Dr. Pfennig notes the Veteran was lost to follow-up for approximately six years as he was doing fairly well.  The Veteran reported intermittent otorrhea over the past several months.  The examination impression was conductive hearing loss and tympanic membrane retraction, possible cholesteatoma.  The Veteran continued to be seen for follow-up treatment over the next few months.  

In June 2004, during an ENT evaluation, the Veteran was noted to be "postop ossiculoplasty and doing well."  Treatment history notes a revision surgery was completed in April 2004 after the Veteran extruded his ossicular prosthesis.  The Veteran reported that postoperatively his hearing was significantly improved.  Additionally, a postoperative audiogram was noted to show "resolve of his conductive hearing loss with his hearing as good on the left than as it is on the right from his audiometric study from October."  No audiogram appears in the record corresponding to these time frames.  The Veteran returned for ENT follow-up every few months over the next few years to address concerns with diminished hearing, eustachian tube dysfunction, ear discomfort, and a sense of "ear plugging".  By November 2006, an ENT treatment evaluation indicated that the Veteran had resolved external and middle ear difficulties and no other intervention appeared to be required at that point.  

In March 2008, the Veteran returned for ENT follow-up and audiometric testing.  Dr. Pfennig noted that the Veteran was doing well with topical antifungal powder and was currently overall fairly stable.  Additionally, audiometric testing was noted to show "only minimal conductive loss and some sensory hearing loss for both ears, more so noted on the left side."  

By January 2009, the Veteran was noted as doing well.  The Veteran reported that his left ear had not been giving him much difficulty and reported no concerns in his right ear other than it feeling a bit wet at the time.  Dr. Pfennig noted that the Veteran's hearing was stable.

In April 2010, the Veteran was afforded a VA examination for ear conditions.  This examination included a review of the Veteran's claims file, service treatment records, and audiological testing.  The examiner noted a 6 year history of military occupational noise exposure and 28 year history of civilian occupational noise exposure.  The examiner noted the Veteran's complaints related to hearing loss and impact on his daily activities.  The examiner noted normal bilateral hearing sensitivity upon entry to service and made no note of acoustic trauma in service.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
40
LEFT
35
35
50
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.

The examiner noted that puretone, air and bone conduction thresholds revealed hearing sensitivity within normal limits at 250-2000 Hz, sloping from mild to severe sensorineural hearing loss at 3000-8000 Hz and word recognition was excellent in the right ear.  Puretone, air and bone conduction thresholds revealed mild, sloping to profound, mixed hearing loss at 250-8000 Hz and word recognition was excellent in the left ear.  The examiner found that the Veteran's current hearing loss was less likely than not permanently aggravated by military service because the Veteran exited the military with "hearing sensitivity within normal limits for adjudication purposes with a mild loss at 6000 Hz only in the left ear."  The examiner further noted there was no evidence the current condition was incurred in or aggravated by military service, and that private treatment records indicated the onset of the current condition was approximately 10 years after separation from service.  Additionally notable was the Veteran's significant history of occupational noise exposure after separation from service, which the examiner opined more likely than not contributed to the Veteran's current hearing loss.  

In June 2016, the Veteran was afforded another VA examination for ear conditions.  The examiner noted continuing civilian occupational noise exposure in the Veteran's current work as a truck driver, and little avocational noise exposure.  The examiner noted the Veteran's complaints related to hearing loss and its impact on his daily activities.  At this examination, the Veteran reported being exposed to acoustic trauma in service.  Based on a review of audiograms in the medical record, the examiner found that the Veteran experienced a "temporary OSHA threshold shift, bilaterally," consistent with the report of acoustic trauma."  The examiner also found that there was no evidence of "a statistically significant, permanent shift in hearing sensitivity for either ear, according to the 11 March 1980 Report of Medical Examination."  Further the examiner noted that research studies indicate that "hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first."

Also in June 2013, the Veteran's private physician submitted a Statement of Care.  Dr.  Pfennig stated that he recently reviewed the Veteran's audiological testing from 1975-1978 and determined that it is "more likely than not, his history of noise exposure in the military was likely to have caused his hearing loss."  

In November 2016, upon remand from the Board, the Agency of Original Jurisdiction requested a medical opinion.  This medical opinion was required to address a conflict between the two existing VA examinations of record.  The examiner noted an exhaustive review of the medical records and found an enlistment audiogram in graphical form, the Bekese audiogram, and a partially dated audiogram, the May 11 audiogram, both of which were identified at the June 2016 examination.  Additionally, the examiner noted that acoustic trauma was not reported until the June 2016 examination.  The examiner found that the May 11 audiogram documented a temporary shift in hearing thresholds bilaterally, at 4000 Hz in the right ear and 2000-6000 Hz in the left ear.  The Bekese audiogram was found to show clear and unmistakable evidence that the Veteran entered military service with a pre-existing mild loss of hearing at the 3000 and 6000 Hz frequencies, bilaterally.  Additionally, the examiner found that the Veteran's hearing at the time of separation from service accurately represented the effects of any hazardous noise exposure the Veteran sustained during active military service.  The examiner found "no objective evidence of any permanent, statistically significant shift in hearing thresholds for either ear" and that there was "no permanent effects of military noise exposure" on the Veteran's bilateral hearing sensitivity.  The examiner opined that the Veteran's bilateral, pre-existing hearing loss was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.   

In January 2017, the Veteran was afforded another VA examination for ear conditions.  This examination included a review of the Veteran's claims file, service treatment records, and audiological testing.  The examiner noted the Veteran's complaints related to hearing loss and impact on his daily activities.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
45
LEFT
60
55
60
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 82 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the right ear at 500-4000 Hz and at 6000 Hz and higher, and mixed hearing loss in the left ear.  

The examiner found there was no basis to conclude that the Veteran's current hearing loss was caused by or the result of his military service, including noise exposure.  The examiner also concluded that hearing loss existed prior to service and it was not aggravated beyond the normal progression by military service.  The examiner noted several bases for this opinion: 1) the Veteran exited military service with hearing sensitivity within normal limits in the right ear and essentially normal hearing sensitivity in the left ear (30 dB at 6000 Hz), with no more than a temporary shift in hearing at any frequency noted while in service; 2) hearing loss from military noise exposure happens immediately, not after separation from service and such loss was not present at separation; 3) service records show no indication that the Veteran reported or complained of hearing loss; and 4) there was no permanent statistically significant threshold shift (worse than reference threshold) at any frequency between 500 - 6000 Hz.  The examiner's rationale included agreement with the opinion of the June 2016 examiner as well as reference to the audiograms of record.  Additionally the examiner referenced learned treatises and peer-reviewed papers indicating that hearing loss due to hazardous noise is immediate and does not progress once the exposure to noise is discontinued; that previously noise-exposed ears are not more sensitive to future noise exposure; and that an insufficient scientific basis exists to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

Specific to the left ear, in addition to the above, the examiner noted that at the time of examination, the Veteran demonstrated moderately-severe to profound mixed hearing loss, chronic middle ear disease, including cholesteatomas and recurrent ear infections, which is a medical condition and not caused by, or related to exposure to noise.  The examiner concluded that there is no evidence which links the infections and subsequent hearing loss with military service. 

Lastly, the examiner indicated disagreement with the private physician opinion, noting a lack of rationale or evidence to support the opinion.  The examiner also noted a seeming failure to account for the Veteran's enlistment audiogram, and the lack of permanent threshold shifts from entry to exit.   

Upon review of the evidence, the Board finds that the weight of the evidence is against granting service connection as the evidence does not demonstrate a medical nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure.  Furthermore, the Veteran's bilateral hearing loss was not diagnosed within one year of separation of service, or shown to exist through a continuity of symptomatology.  

In service audiometric testing indicates that the Veteran experienced an acute threshold shift in hearing between his enlistment in August 1974 and the in-service noise exposure in August 1975.  Subsequent to the noise exposure, the Veteran experienced improved hearing to normal ranges, 0 to 20 dB, by January 1978 at all frequencies except 6000 Hz.  The January 1978 audiogram noted the Veteran was able to return to active duty.  Audiometric testing at separation from service was normal, and no hearing loss was demonstrated by audiometric testing for approximately a decade thereafter.  

The February 1993 audiology report is the first indication in the record that the Veteran experienced hearing loss in the left ear that manifested as a disability under VA regulations.  By May 1994 the record indicates bilateral high frequency sensorineural hearing loss; however, it is not until April 2010 that the Veteran experiences hearing loss on the right manifested to a degree of disability under VA regulations. 

As to the medical opinions of record, the Board finds the VA examiner opinions highly probative and assigns them more weight than the private physician opinion.  The VA examiner opinions provide specific findings about the Veteran's current hearing and his hearing sensitivity while in service.  Additionally, these opinions provide specific reasons that the Veteran's hearing loss disability is not considered incurred in or aggravated by his military service, namely that the Veteran exited service with hearing within normal limits, experienced only a temporary shift in the hearing sensitivity while in service (as evidenced by normal findings on audiometric testing at separation), and did not incur a hearing loss disability for VA purposes until almost a decade after separation from service.  These findings are supported by objective medical evidence in the record; however the private opinion of record does not address any of this objective evidence.  Moreover, the January 2017 VA examiner opinion draws on scientific research to explain the absence of a nexus between the Veteran's in-service noise exposure and his current disability; particularly that the Veteran should have experienced some permanent hearing loss immediately after the in-service noise exposure rather than years later.  This information is much more than what was provided by Dr. Pfennig, which amounted to a conclusory statement about the etiology of the Veteran's current disability.  Dr. Pfennig's statement does not provide medical support or explanation for how or why the Veteran's current disability is connected to the in-service noise exposure or why the Veteran's hearing loss disability began so remote in time from service, particularly in light of scientific research indicating that such remote onset is not indicative of hazardous noise exposure.  In this case, there is no credible medical opinion of record indicating that a medical nexus exists between the Veteran's current hearing loss disability and his in-service military noise exposure.  

While the Board finds the Veteran's reports of in-service noise exposure to be credible, military noise exposure alone is not considered to be a disability, rather, it must be shown that the hearing loss was caused by the military noise exposure. 
The Board notes during his hearing, the Veteran testified that he experienced a reduction in hearing while in service, and a small improvement in his hearing after separation from service.  The Veteran also testified that in 1984 he was given a hearing test as part of a DOT physical before he began working as a truck driver.  At that time, the Veteran was told the testing indicated that he had hearing loss on the left side.  The Veteran is certainly competent to report his symptoms and any medical diagnoses he has received, but hearing loss for VA purposes must be determined by precise audiometric testing which the Veteran is not competent to perform or interpret.  

The Veteran's separation exam indicates he experienced normal hearing upon separation from service.  The record is then silent for the onset of hearing loss for approximately 10 years after separation from service.  Moreover, there are several indications in the record that the Veteran's hearing loss was corrected with surgical procedures and improved or resolved, and then declined thereafter.  Finally, the Veteran reports that he has worked as a semi-truck driver for over 30 years, presumably incurring significant civilian occupational noise exposure during the intervening years between separating from service and the earliest audiogram of record demonstrating bilateral hearing loss.  

Therefore, the weight of the evidence does not demonstrate that a medical nexus exists between a current disability and an in-service incurrence, the manifestation of bilateral hearing loss within one year of separation of service, or the existence of a continuity of symptomatology.  As such, service connection for bilateral hearing loss is denied.






ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


